



EXHIBIT 10.44
EXECUTIVE CHANGE OF CONTROL AGREEMENT
This Executive Change of Control Agreement (this “Agreement”) is made as of
October 26, 2017 (the “Effective Date”), by and among State Auto Financial
Corporation, an Ohio corporation (“State Auto Financial”), State Auto Property
and Casualty Insurance Company, an Iowa-domiciled insurance company (“State Auto
P&C”), State Automobile Mutual Insurance Company, an Ohio-domiciled mutual
insurance company (“State Auto Mutual”), and Gregory A. Tacchetti (“Executive”).
State Auto Financial, State Auto P&C, State Auto Mutual and each of their
respective insurer subsidiaries and affiliates, present and future, are
hereinafter collectively referred to as “State Auto.”
Background Information
A.
State Auto P&C is the principal operating subsidiary of State Auto Financial and
the employer of record of all employees of State Auto. State Auto Financial is a
majority- owned, publicly-traded holding company subsidiary of State Auto
Mutual. State Auto Mutual is the ultimate controlling entity in the State Auto
holding company system.

B.
State Auto desires to establish and maintain a sound and vital management team
as an important part of State Auto’s overall corporate strategy and as an
essential means of protecting and enhancing the interests of State Auto, the
Boards of State Auto Financial and State Auto Mutual (collectively, the
“Boards”), and their shareholders and policyholders, respectively. As part of
this corporate strategy, State Auto desires to act in the best interests of
State Auto to address Executive’s continued service to State Auto and available
benefits in the event of an actual or threatened Change of Control (as defined
herein) of State Auto Financial or State Auto Mutual.

Statement of Agreement
The parties hereby acknowledge the accuracy of the foregoing Background
Information and hereby agree as follows:
Article I         Definitions.
As used in this Agreement, the following defined terms shall have the meanings
set forth below:
1.1
Annual Base Salary means the greater of (a) the highest annual rate of base
salary in effect for Executive during the 12-month period immediately prior to a
Change of Control, or (b) the annual rate of base salary in effect on the date
Executive’s employment is terminated.

1.2
Average Annual Award means the average of the annual aggregate bonus under the
Short Term Incentive Plans (or its successors) earned by Executive in each of
the three (3) calendar years immediately preceding the calendar year in which
the Change of Control occurs.

1.3
Cause means any of the following:

(a)
the willful and continued failure of Executive to perform Executive’s duties
with State Auto (other than any such failure resulting from incapacity due to a
Disability), after a written demand for performance is delivered to Executive by
the Boards, or their designee, which specifically identifies the manner in which
the Boards believe, in their sole discretion, that Executive has not performed
Executive’s duties; or

(b)
the willful engaging by Executive in illegal conduct or gross misconduct which
has a material adverse effect on State Auto, as determined by the Boards in
their sole discretion; or

(c)
the breach of any provision of Article IV hereof which has a material adverse
effect on State Auto, as determined by the Boards in their sole discretion; or

(d)
the willful failure to comply with any State Auto code of conduct or code of
ethics applicable to Executive, as determined by the Boards in their sole
discretion; or

(e)
the willful failure and refusal to cooperate with or assist State Auto in
responding to governmental or regulatory inquiries, investigations or related
activities, as determined by the Boards in their sole discretion.






--------------------------------------------------------------------------------





For purposes of this provision, no act or failure to act, on the part of
Executive, shall be considered “willful” unless it is done, or omitted to be
done, by Executive in bad faith or without reasonable belief that Executive’s
action or omission was in the best interests of State Auto. Any act, or failure
to act, based upon authority given pursuant to a resolution duly adopted by the
Boards or upon the advice of counsel for State Auto, shall be conclusively
presumed to be done, or omitted to be done, by Executive in good faith and in
the best interests of State Auto.
1.4
Change of Control means the occurrence of any of the following:

(a)
any “person” (as such term is used in Sections 13(d) and 14(d) of the Securities
Exchange Act of 1934, as amended (the “Exchange Act”)) is or becomes the
“beneficial owner” (as defined in Rule 13d-3 under the Exchange Act), Directly
or Indirectly, of securities of State Auto Financial representing thirty percent
(30%) or more of the combined voting power of State Auto Financial’s then
outstanding securities, excluding (i) any acquisition by State Auto Financial or
any Subsidiary; (ii) any acquisition by any employee benefit plan (or related
trust) sponsored or maintained by State Auto Financial, a Subsidiary or State
Auto Mutual; or (iii) any acquisition by State Auto Mutual; or

(b)
a majority of the Board of Directors of State Auto Financial at any time is
comprised of other than Continuing Directors; or

(c)
any event or transaction State Auto Financial would be required to report in
response to Item 6(e) of Schedule 14A of Regulation 14A promulgated under the
Exchange Act; or

(d)
any of the following occurs:

(i)
a merger or consolidation of State Auto Financial, other than a merger or
consolidation in which the voting securities of State Auto Financial immediately
prior to the merger or consolidation continue to represent (either by remaining
outstanding or being converted into securities of the surviving entity) more
than fifty percent (50%) of the combined voting power of State Auto Financial or
surviving entity immediately after the merger or consolidation with another
entity;

(ii)
a sale, exchange, lease, mortgage, pledge, transfer, or other disposition (in a
single transaction or a series of related transactions) of all or substantially
all of the assets of State Auto Financial which shall include, without
limitation, the sale of assets or earning power aggregating more than fifty
percent (50%) of the assets or earning power of State Auto Financial on a
consolidated basis;

(iii)
a reorganization, reverse stock split, or recapitalization of State Auto
Financial which would result in any of the foregoing; or

(iv)
a transaction or series of related transactions having, directly or indirectly,
the same effect as any of the foregoing.

(e)
With respect to State Auto Mutual, any of the following occurs:

(i)
State Auto Mutual affiliates with or is merged into or consolidated with a third
party and as a result, a majority of the Board of Directors of State Auto Mutual
or its successor is comprised of other than Continuing Directors; or

(ii)
State Auto Mutual completes a conversion to a stock insurance company and as a
result of which a majority of the Board of Directors of State Auto Mutual or its
successor is comprised of other than Continuing Directors.

Notwithstanding the foregoing, for purposes of this Change of Control
definition, the percentage of securities ownership listed under subsection (a)
above (i.e., 30%) shall increase or decrease, as the case may be, such that the
percentage of securities ownership is consistent with any future changes to the
percentage of securities ownership represented in the Change of Control
definition in the State Auto Financial Corporation 2017 Long Term Incentive
Plan, as amended from time to time.
1.5
Code means the Internal Revenue Code of 1986, as amended.






--------------------------------------------------------------------------------





1.6
Confidential Information means information disclosed to Executive or known by
State Auto, which is not generally known in the business in which State Auto is
or may become engaged, including, but not limited to, information about State
Auto's services, trade secrets, financial information, customer lists, books,
records, memoranda and other proprietary information of State Auto. For purposes
of this Agreement, “Confidential Information” shall also mean any information
that could be considered a trade secret, as defined by applicable law.

1.7
Continuing Director of State Auto Financial or State Auto Mutual, as the case
may be, means a director who was either:

(a)
first elected or appointed as a director on or prior to the Effective Date; or

(b)
subsequent to the Effective Date was elected or appointed as a director if such
director was nominated by the Nominating and Governance Committee of State Auto
Financial or the Nominating and Governance Committee of State Auto Mutual, as
the case may be, or appointed by at least two-thirds of the total number of the
then Continuing Directors of State Auto Financial or State Auto Mutual, as the
case may be.

1.8
Directly or Indirectly means on Executive’s own behalf, or as an officer,
director, shareholder, member, partner, owner, agent, consultant, advisor, coach
or employee of any corporation, partnership, limited liability company or other
entity.

1.9
Disability means illness or other incapacity as determined under State Auto’s
group long-term disability benefit plan.

1.10
Employee Benefits means the benefits and service credit for benefits as provided
under any and all employee retirement income and welfare benefit policies,
plans, programs or arrangements in which Executive is entitled to participate,
including without limitation any stock option, stock purchase, stock
appreciation, savings, pension, supplemental executive retirement, or other
retirement income or welfare benefit, deferred compensation, incentive
compensation, group or other life, health, medical/hospital, or other insurance
(whether funded by actual insurance or self-insured by State Auto), disability,
salary continuation, expense reimbursement and other employee benefit policies,
plans, programs or arrangements that may now exist (and as may be modified from
time to time) or any equivalent successor policies, plans, programs or
arrangements that may be adopted hereafter (and as may be modified from time to
time), providing benefits at least as great in a monetary equivalent as are
payable thereunder prior to a Change of Control.

1.11
Good Reason means the occurrence of any one or more of the following:

(a)
The assignment to Executive of duties which are materially and adversely
different from or inconsistent with the duties, responsibilities and status of
Executive’s position at any time during the 12-month period prior to a Change of
Control, or which result in a significant reduction in Executive’s authority and
responsibility as a senior executive officer of State Auto;

(b)
A reduction by State Auto in Executive’s Annual Base Salary in place as of the
day immediately prior to a Change of Control, or after a Change of Control the
failure to grant salary increases and bonus payments on a basis comparable to
those granted to other executives of State Auto, or a reduction of Executive’s
most recent Average Annual Award prior to a Change of Control;

(c)
After a Change of Control, a demand by State Auto that Executive relocate to a
location in excess of 35 miles from the location where Executive is based as of
the day immediately prior to a Change of Control, or in the event of any such
relocation with Executive’s express written consent, the failure of State Auto
or a Subsidiary to pay (or reimburse Executive for) all reasonable moving
expenses incurred by Executive relating to a change of principal residence in
connection with such relocation and to indemnify Executive against any loss in
the sale of Executive’s principal residence in connection with any such change
of residence and any expenses incurred by Executive that are directly
attributable to such sale (for purposes of this provision, “loss” is understood
to mean a sale of such principal residence at a price less than the adjusted
basis in such residence);

(d)
The failure of State Auto to obtain a satisfactory agreement from any successor
to State Auto to assume and agree to perform this Agreement, as contemplated in
Section 5.1 of this Agreement;

(e)
The failure of State Auto to provide Executive with substantially the same
Employee Benefits that were provided to him immediately prior to the Change of
Control, or with a package of Employee Benefits that, though one or more of such
benefits may vary from those in effect immediately prior to a Change of Control,
is substantially comparable in all material respects to such Employee Benefits
taken as a whole; or






--------------------------------------------------------------------------------





(f)
Any material reduction in Executive’s compensation or benefits or a material
adverse change in Executive’s location or duties, if such material reduction or
material adverse change occurs at any time after the commencement of any
discussion with a third party relating to a possible Change of Control of State
Auto involving such third party, if such material reduction or material adverse
change is in contemplation of such possible Change of Control and such Change of
Control is actually consummated within twelve (12) months after the date of such
material reduction or material adverse change.

The existence of Good Reason shall not be affected by Executive’s subsequent
incapacity due to physical or mental illness. Executive’s continued employment
shall not constitute a waiver of Executive’s rights with respect to any
circumstance constituting Good Reason under this Agreement. Executive shall
provide State Auto with written notice of the Executive’s intent to terminate
with Good Reason within a period not to exceed ninety (90) calendar days of the
initial existence of the condition constituting Good Reason. State Auto shall
have a period of thirty (30) calendar days in which it may remedy the condition
and prevent Executive’s termination for Good Reason.
1.12    OTIP means the State Auto Financial Corporation One Team Incentive Plan.
1.13
Severance Benefits means the benefits described in Section 2.1 of this
Agreement, as adjusted by the applicable provisions of Section 9.1 of this
Agreement.

1.14
Short Term Incentive Plans means OTIP and any other short term incentive
compensation plan of State Auto.

1.15
Subsidiary means any corporation, insurance company or other entity with a
majority of the voting control of which is directly or indirectly owned or
controlled at the time by State Auto Financial.

1.16
Term means the time period commencing on the Effective Date of this Agreement
and ending on November 30, 2020, both dates inclusive, however, that if a Change
of Control occurs during the Term of this Agreement, the Term of this Agreement
will be extended for thirty-six (36) months beyond the end of the month in which
any such Change of Control occurs. Notwithstanding the foregoing, this Agreement
shall terminate upon Executive’s termination of employment with State Auto for
any other reason; provided, however, that Sections 2.3 and 2.4, Articles IV, VI
through X, and Sections 11.3, 11.6 and 11.8 of the Agreement shall survive
Executive’s termination of employment.

Article II    Change of Control.
2.1    Severance Benefits. In the event that State Auto shall undergo a Change
of Control, and if Executive then becomes entitled to receive Severance
Benefits, State Auto or its respective successor, shall pay or provide to
Executive the following Severance Benefits, adjusted by the applicable
provisions of Section 9.1:
(a)
Annual Base Salary. In addition to any accrued compensation payable as of
Executive’s termination of employment, a lump sum cash amount equal to
Executive’s Annual Base Salary multiplied by two.

(b)
Annual Incentive Compensation. In addition to any compensation otherwise payable
pursuant to Executive’s bonus arrangements, a lump sum cash amount equal to
Executive’s Average Annual Award multiplied by two. In addition, Executive shall
be entitled to receive a prorated annual incentive payment for the year in which
the Change of Control occurred, if otherwise eligible for such annual incentive.
Such prorated annual incentive amount, if any, will be determined based on the
target award levels established for the year in which the Change of Control
occurred.

(c)
Stock Options and Other Equity Awards. Stock options and any other types of
equity awards (e.g., restricted shares, performance shares, performance units,
etc.) held by Executive become exercisable upon a Change of Control according to
the terms of the applicable stock option or equity plan and related agreement
(if any) under which such stock options or other equity awards were granted.

(d)
Outplacement. State Auto shall pay all fees for outplacement services incurred
by Executive up to a maximum equal to fifteen percent (15%) of Executive’s
Annual Base Salary, plus provide a travel expense account of up to $5,000 to
reimburse job search travel. Such expenses and reimbursements shall be limited
to those expenses incurred within the two (2) calendar years following the
calendar year of Executive’s separation from service. Such expenses shall be
paid no later than December 31st of the calendar year following the applicable
calendar year in which such reimbursable expense was incurred.






--------------------------------------------------------------------------------





(e)
Health Insurance Reimbursement. State Auto shall pay Executive an amount equal
to State Auto’s then current monthly per employee cost of providing State Auto’s
health insurance benefit multiplied by 24.

In computing and determining Severance Benefits under subsections (a) and (b),
above, a decrease in Executive’s salary or incentive bonus potential shall be
disregarded if such decrease occurs within six (6) months before a Change of
Control, is in contemplation of such Change of Control, and is taken to avoid
the effect of this Agreement should such action be taken after such Change of
Control. In such event, the salary and incentive bonus potential used to
determine Severance Benefits shall be that in effect immediately before the
decrease that is disregarded pursuant to this Section 2.1.
The Severance Benefits provided in subsections (a), (b) and (e) above shall be
paid on the 60th business day following the date Executive’s employment
terminates, provided that Executive has executed a general release and waiver of
any claims against State Auto or its successors and the period of time during
which Executive may revoke the general release and waiver has expired on or
before the 60th day following Executive’s separation from service.
Notwithstanding the foregoing, if Executive is a “specified employee” as defined
in Code Section 409A, such payment shall be subject to and paid according to the
provisions of Section 2.4, as described below.
Executive acknowledges and agrees that the Severance Benefits provided in this
Section 2.1 shall be the sole severance benefits payable to Executive in the
event of any “change of control” (under any definition) of State Auto, and
Executive hereby waives and relinquishes any and all rights or severance
benefits under any other “change of control” provision applicable to Executive
with respect to the Executive’s employment by State Auto.
2.2    Eligibility for Severance Benefits. State Auto, or its respective
successor, shall pay or provide to Executive the Severance Benefits as defined
above, in the event that Executive becomes eligible for such Severance Benefits
because, during the Term of this Agreement:
(a)
the Executive’s employment is terminated from all State Auto companies for any
reason other than for Cause, the death or Disability of Executive within
twenty-four (24) months after a Change of Control; or

(b)
Executive terminates employment for Good Reason within twenty-four (24) months
after a Change of Control; or

(c)
the Executive’s employment is terminated from all State Auto companies for any
reason other than for Cause or the death or Disability of Executive after an
agreement has been reached with an unaffiliated third party, the performance of
which agreement would result in a Change of Control involving such third party,
if such Change of Control is actually consummated within twelve (12) months
after the date of such termination.

Executive’s termination of employment for all purposes under this Agreement
shall be determined to have occurred in accordance with the “separation from
service” requirements of Code Section 409A and applicable Treasury Regulations
and guidance issued thereunder.
2.3    Liquidated Damages; Mitigation. State Auto hereby acknowledges that it
will be difficult and may be impossible for Executive to find reasonably
comparable employment, or to measure the amount of damages which Executive may
suffer as a result of termination of employment hereunder. Accordingly, the
payment of the Severance Benefits by State Auto to Executive in accordance with
the terms of this Agreement is hereby acknowledged by State Auto to be
reasonable and will be liquidated damages, and Executive will not be required to
mitigate the amount of any payment provided for in this Agreement by seeking
other employment or otherwise, nor will any profits, income, earnings or other
benefits from any source whatsoever create any mitigation, offset, reduction or
any other obligation on the part of Executive hereunder or otherwise. State Auto
shall not be entitled to set off or counterclaim against amounts payable
hereunder with respect to any claim, debt or obligation of Executive.
2.4    Specified Employee Delay. In the event Executive is a “specified
employee” as defined in Code Section 409A, any payments under this Agreement due
to a separation from service and subject to Code Section 409A shall be delayed
until a date that is six (6) months after the date of separation from service
(or, if earlier, the date of death of Executive). Payments to which a “specified
employee” would otherwise be entitled during the first six (6) months following
the date of separation shall be accumulated and paid as of the first date of the
seventh month following the date of separation from service. Interest shall be
paid on any such delayed payment at the applicable federal rate under Code
Section 7872(f)(2)(A).
Article III     Executive's Rights Under Certain Plans.





--------------------------------------------------------------------------------





Any references to specific employee benefits arrangements in this Agreement are
not intended to exclude Executive from participation in other benefits available
to executive personnel generally or to preclude Executive’s right to other
compensation or benefits as may be authorized by the Boards at any time;
provided that such other compensation or benefits are not severance benefits
payable upon a Change in Control. The provisions of this Agreement and any
payments provided for hereunder shall not reduce any amounts otherwise payable,
or in any way diminish Executive’s existing rights, or rights which would accrue
solely as the result of the passage of time under any compensation plan, benefit
plan, incentive plan, stock option plan, employment agreement or other contract,
plan or arrangement except as may be specified in such contract, plan or
arrangement. Notwithstanding anything contained herein, State Auto agrees that
the severance benefits provided to Executive herein are in addition to any
rights and privileges to which Executive may be entitled as an employee of State
Auto under any retirement, pension, insurance, hospitalization or other plan
which may now or hereafter be in effect, it being understood that, except to the
extent currently provided in such plans, Executive shall have the same rights
and privileges to participate in such plans or benefits as any other employee of
State Auto.
Article IV    Confidential Information; Forfeiture Events.
4.1    Confidential Information. Executive agrees to receive Confidential
Information of State Auto in confidence, and not to disclose to others, assist
others in the application of, or use for Executive’s own personal gain, such
information, or any part thereof, unless and until it has become public
knowledge or has come into the possession of such other or others by legal and
equitable means and other than as a result of disclosure by Executive. Executive
further agrees that, upon termination of Executive’s employment with State Auto,
all documents, records, notebooks and similar repositories (including electronic
formats) containing Confidential Information, including copies thereof, then in
Executive's possession, whether prepared by Executive or others, will be left
with and/or returned to State Auto. Executive further agrees that the obligation
to maintain confidentiality created by this Article IV shall continue in effect
for the duration of this Agreement and following the termination of Executive’s
employment with State Auto for any reason.
4.2    Forfeiture Events; Clawback Rights.
(a)
The Board may, in its sole discretion, require Executive to repay to State Auto
all or any portion of the amounts paid as Severance Benefits if:

(i)
Executive violates any non-competition, non-solicitation or confidentiality
covenant applicable to the Executive and for the benefit of State Auto,
including such covenants included in this Agreement;

(ii)
It is later discovered that Executive engaged in conduct detrimental to State
Auto during the Executive’s employment with State Auto which has a material
adverse effect on State Auto as determined by the Board of Directors of State
Auto Mutual, in its sole discretion, acting in good faith; or

(iii)
(A)    The amount of any of the Severance Benefits was calculated based upon the
achievement of certain financial results of State Auto that were subsequently
the subject of a financial statement restatement by State Auto;

(B)    Executive engaged in conduct detrimental to State Auto that caused or
substantially contributed to the need for the financial statement restatement by
State Auto; and
(C)    The amount of Executive’s Severance Benefits would have been lower than
the amount actually awarded to Executive had the financial results been properly
reported.
Notwithstanding the foregoing, if the Boards determine in their sole discretion
that Executive engaged in fraudulent conduct, then the Boards will seek
repayment of the Severance Benefits. This provision shall not be the exclusive
remedy of State Auto with respect to such matters.
(b)
The terms of any compensation recovery or recoupment policy heretofore or
hereafter adopted by the Boards, including any and all amendments thereto (a
“clawback policy”), are hereby incorporated into this Agreement by reference. In
addition to the terms and conditions set forth in this Agreement, Executive
agrees that any amounts payable or paid to Executive under this Agreement shall
be subject to the terms of any clawback policy of the Boards.

Article V    Successors; Binding Agreement.





--------------------------------------------------------------------------------





5.1    As to State Auto. This Agreement shall inure to the benefit of and be
binding upon State Auto, its successors and assigns, including without
limitation, any person, partnership or corporation which may acquire voting
control of State Auto Financial or all or substantially all of its assets and
business, or which may be a party to any consolidation, merger or other
transaction that results in a Change of Control of State Auto Financial or State
Auto Mutual. State Auto will require any successor (whether direct or indirect,
by purchase, merger, consolidation or otherwise) to all or substantially all of
the business and/or assets of State Auto (or of any division or Subsidiary
thereof employing Executive) to expressly assume and agree to perform this
Agreement in the same manner and to the same extent that State Auto would be
required to perform it if no such succession had taken place. Failure of State
Auto to obtain such assumption and agreement prior to the effectiveness of any
such succession shall be a breach of this Agreement and shall entitle Executive
to compensation from State Auto in the same amount and on the same terms to
which Executive would be entitled hereunder if Executive terminated employment
for Good Reason following a Change of Control.
5.2    As to Executive. This Agreement shall also inure to the benefit of and be
binding on Executive, Executive’s heirs, successors and legal representatives.
This Agreement shall be enforceable by Executive’s personal and legal
representatives, executors, administrators, successors, heirs, distributees,
devisees and legatees. Executive’s rights and benefits under this Agreement may
not be assigned, except that if Executive dies while any amount would still be
payable to Executive hereunder if Executive had continued to live, all such
amounts, unless otherwise provided herein, shall be paid to the beneficiary
indicated on the Beneficiary Designation attached as Exhibit A or, if there is
no such beneficiary, to Executive’s estate. Such payments, if any, shall be made
in the same form and at the same time, as such payment would have been made to
Executive.


Article VI    COBRA Continuation Coverage.
Notwithstanding any provision of this Agreement to the contrary, in the event of
any “qualifying event,” as defined in Code Section 4980B(f), Executive and
Executive’s qualifying beneficiaries shall be entitled to continuation of health
care coverage, as provided under Code Section 4980B(f). The foregoing is
intended as a statement of Executive's continuation coverage rights and is in no
way intended to limit any greater rights of Executive or Executive’s qualified
beneficiaries.
Article VII    Indemnification; Enforcement Costs; Interest.
7.1    Indemnification. State Auto, as provided for in its Amended and Restated
Articles of Incorporation and its Amended and Restated Bylaws, shall indemnify
Executive to the full extent of the general laws of the State of Ohio, now or
hereafter in force, including the advance of expenses under procedures provided
by such laws. From the date of a Change of Control, State Auto shall (a) for a
period of five (5) years after such Change of Control, provide Executive
(including Executive’s heirs, executors and administrators) with coverage under
a standard directors’ and officers’ liability insurance policy at State Auto's
expense, and (b) indemnify and hold harmless Executive, to the fullest extent
permitted or authorized by the law of the State of Ohio as it may from time to
time be amended, if Executive is (whether before or after the Change of Control)
made or threatened to be made a party to any threatened, pending or completed
action, suit or proceeding, whether civil, criminal, administrative or
investigative, by reason of the fact that Executive is or was a director,
officer or employee of State Auto or any Subsidiary, or is or was serving at the
request of State Auto or any Subsidiary, as a director, trustee, officer or
employee of an insurance company, corporation, partnership, joint venture,
trust, or other enterprise. The indemnification provided by this Section 7.1
shall not be deemed exclusive of any other rights to which Executive may be
entitled under the charter or bylaws of State Auto or of any Subsidiary, or any
agreement, vote of shareholders or disinterested directors, or otherwise, both
as to action in Executive’s official capacity and as to action in another
capacity while holding such office, and shall continue as to Executive after
Executive has ceased to be a director, trustee, officer or employee and shall
inure to the benefit of the heirs, executors and administrators of Executive.
7.2    Enforcement Cost. State Auto is aware that, upon the occurrence of a
Change of Control, the Board or a shareholder or policyholder of State Auto, as
the case may be, may then cause or attempt to cause State Auto to refuse to
comply with their obligations under this Agreement, or may cause or attempt to
cause State Auto to institute, or may institute, litigation, arbitration or
other legal action seeking to have this Agreement declared unenforceable, or may
take, or attempt to take, other action to deny Executive the benefits intended
under this Agreement. In these circumstances, the purpose of this Agreement
could be frustrated. It is the intent of State Auto that Executive not be
required to incur the expenses associated with the enforcement of Executive’s
rights under this Agreement by litigation, arbitration or other legal action nor
be bound to negotiate any settlement of Executive’s rights hereunder under
threat of incurring such expenses because the cost and expense thereof would
substantially detract from the benefits intended to be extended to Executive
under this Agreement. Accordingly, if following a Change of Control it should
appear to Executive that State Auto has failed to comply with any of their
obligations under this Agreement, or in the event that State Auto or any other
person takes any action to declare this Agreement void or unenforceable, or
institute any litigation or other legal action designed to deny, diminish or to
recover from Executive, the benefits intended to be provided to Executive
hereunder, State Auto irrevocably authorizes Executive from time to time to
retain counsel (legal and accounting) of Executive’s choice at





--------------------------------------------------------------------------------





the expense of State Auto as provided in this Section 7.2 to represent Executive
in connection with the calculation of the Code Section 280G reduction, or the
initiation or defense of any litigation or other legal action, whether by or
against State Auto or any director, officer, stockholder or other person
affiliated with State Auto. Notwithstanding any existing or prior
attorney-client relationship between State Auto and such counsel, State Auto
irrevocably consents to Executive entering into an attorney-client relationship
with such counsel, and in that connection State Auto and Executive agree that a
confidential relationship shall exist between Executive and such counsel. The
reasonable fees and expenses of counsel selected from time to time by Executive
as provided in this Section 7.2 shall be paid or reimbursed to Executive by
State Auto on a regular, periodic basis upon presentation by Executive of a
statement or statements prepared by such counsel in accordance with their
customary practices.
7.3    Interest. In any action involving this Agreement, Executive shall be
entitled to prejudgment interest on any amounts found to be due him from the
date such amounts would have been payable to Executive pursuant to this
Agreement at an annual rate of interest equal to the prime commercial rate in
effect at the corporation’s principal bank or their successor from time to time
during the prejudgment period plus four percent.
Article VIII    Cooperation with Regard to Litigation.
Executive agrees to cooperate with State Auto for a period of two (2) years
following Executive’s termination of employment by being reasonably available to
testify on behalf of State Auto in any action, suit or proceeding, whether
civil, criminal, administrative or investigative, and to assist State Auto in
any such action, suit or proceeding by providing information and meeting and
consulting with the Boards or their counsel or counsel to State Auto as
reasonably requested by the Boards or such counsel. Executive shall be
reimbursed by State Auto for any expenses (including, but not limited to, legal
fees) reasonably incurred by Executive in connection with the Executive’s
compliance with the foregoing covenant.
Article IX    Payment of Taxes and Timing.
9.1    Excess Severance Payment. If any Severance Benefit or other benefit paid
or provided under Section 2.1, or the acceleration of stock option vesting,
would be subject to excise tax pursuant to Code Section 4999 (or any similar
federal or state excise tax), but would not be so subject if the total of such
payments would be reduced by ten percent (10%) or less, then such payment shall
be reduced by the minimum amount necessary so as not to cause State Auto to have
paid an Excess Severance Payment as defined in Code Section 280G(b)(1) and so
Executive will not be subject to Excise Tax pursuant to Code Section 4999. The
calculation of the Code Section 280G reduction shall be approved by State Auto’s
independent certified public accounting firm engaged by State Auto immediately
prior to the Change of Control and the calculation shall be provided to
Executive in writing. Executive shall then be given fifteen (15) days, or such
longer period as Executive reasonably requests and to which State Auto agrees,
such agreement not to be unreasonably withheld, to accept or reject the
calculation of the Code Section 280G reduction. If Executive rejects the Code
Section 280G reduction calculation and the parties are thereafter unable to
agree within an additional forty-five (45) days, the arbitration provisions of
Section 10.1 shall control. State Auto shall reimburse Executive for all
reasonable legal and accounting fees incurred with respect to the calculation of
the Code Section 280G reduction and any disputes related thereto. Any payments
owed to Executive under this Section 9.1, which are subject to the rules under
Code Section 409A and related regulations, shall be made to Executive no later
than the end of the calendar year following the calendar year in which the taxes
are remitted to the taxing authority. In the event that the amount of any
Severance Benefit that would be payable to or for the benefit of Executive under
this Agreement must be modified or reduced to comply with this provision, it
shall be modified or reduced on a pro-rata basis. In no event shall the total
payments be reduced by more than ten percent (10%) in order to avoid treatment
as an Excess Severance Payment.
9.2    Withholding of Taxes. State Auto may withhold from any amounts payable
under this Agreement all federal, state, city or other taxes as required by law;
provided, however, that such payment may not exceed the amount of such taxes due
as a result of the payments due under this Agreement.
In accordance with Code Section 409A and the regulations issued thereunder, this
Agreement shall permit the payment of amounts necessary to (a) satisfy the
employment tax withholding obligations that arise under this Agreement prior to
the date that payment may otherwise be made under this Agreement and/or (b)
satisfy the excise tax or underpayment penalties owed under Code Section 409A in
the event of a violation of Code Section 409A under this Agreement.
9.3    Delayed Payments. In the event of a genuine dispute between State Auto or
any Subsidiary and Executive regarding the amount or timing of benefits under
this Agreement, a delay in the payment of amounts under this Agreement shall not
cause Executive to violate Code Section 409A to the extent that such delay
satisfies the conditions set forth in Code Section 409A and applicable
regulations thereunder.





--------------------------------------------------------------------------------





9.4    Savings Clause. If any payments otherwise payable to Executive under this
Agreement are prohibited or limited by any statute or regulation in effect at
the time the payments would otherwise be payable (any such limiting statute or
regulation a “Limiting Rule”):
(a)
State Auto will use its best efforts to obtain the consent of the appropriate
governmental agency to the payment by State Auto to Executive of the maximum
amount that is permitted (up to the amounts that would be due to Executive
absent the Limiting Rule); and

(b)
Executive will be entitled to elect to have apply, and therefore to receive
benefits directly under, either (i) this Agreement (as limited by the Limiting
Rule) or (ii) any generally applicable State Auto severance, separation pay
and/or salary continuation plan that may be in effect at the time of Executive’s
termination.

Following any such election, Executive will be entitled to receive benefits
under this Agreement or plan elected only if and to the extent the Agreement or
plan is applicable and subject to its specific terms.
Article X    Arbitration.
10.1    Arbitration. The method for resolving any dispute arising out of this
Agreement shall be binding arbitration in accordance with this Section 10.1.
Except as provided otherwise in this Section 10.1, arbitration pursuant to this
Section 10.1 shall be governed by the Employment Arbitration Rules of the
American Arbitration Association. A party wishing to obtain arbitration of an
issue shall deliver written notice to the other party, including a description
of the issue to be arbitrated. Within fifteen (15) calendar days after either
party demands arbitration, State Auto and Executive shall each appoint an
arbitrator. The fees and expenses of these arbitrators shall be paid by the
party that selected such arbitrator. Within fifteen (15) additional calendar
days, these two arbitrators shall appoint the third arbitrator by mutual
agreement; if they fail to agree within this fifteen (15) calendar day period,
then the third arbitrator shall be selected promptly pursuant to the rules of
the American Arbitration Association for Employment Arbitration. The arbitration
panel shall hold a hearing in Columbus, Ohio, within ninety (90) calendar days
after the appointment of the third arbitrator. The fees and expenses of the
third arbitrator, and any American Arbitration Association fees, shall be paid
equally by the parties. Both State Auto and Executive may be represented by
counsel (legal and accounting) and may present testimony and other evidence at
the hearing. Each party shall be responsible for the legal fees and other
expenses incurred by each party. Within ninety (90) calendar days after
commencement of the hearing, the arbitration panel will issue a written
decision; the majority vote of two of the three arbitrators shall control. The
majority decision of the arbitrators shall be binding on the parties. Executive
shall be entitled to seek specific performance of Executive’s rights under this
Agreement during the period of time that any dispute or controversy arising
under or in connection with this Agreement is pending.
Article XI    General Provisions.
11.1    Entire Agreement. This Agreement contains the entire agreement of the
parties hereto with respect to the impact of a Change of Control on Executive,
and completely supersedes any prior verbal or written agreements or arrangements
between the parties hereto, if any, related to a Change of Control. The parties
hereto agree that this Agreement cannot be hereafter amended, modified or
supplemented in any respect, except by a subsequent written agreement signed by
both parties hereto. The parties also agree that this Agreement shall be amended
and/or modified as necessary to comply with Code Section 409A or regulations
issued thereunder as well as requirements or regulations issued under the
Dodd-Frank Wall Street Reform and Consumer Protection Act, as applicable.
11.2    Applicable Law. This Agreement shall be governed in all respects by the
laws of the State of Ohio, without giving effect to any of its conflict of law
provisions.
11.3    Notices. All notices under this Agreement shall be in writing and will
be duly given if sent by United States registered or certified mail, return
receipt requested, to the respective parties to the addresses set forth below or
such other addresses as the parties may hereafter designate in writing for such
purpose:
(a)
If to either State Auto Financial, State Auto P&C or State Auto Mutual, to 518
East Broad Street, Columbus, Ohio 43215, Attention: Corporate Secretary; and

(b)    If to Executive, to the address set forth in the attached Exhibit A.
If the parties by mutual agreement supply each other with email addresses for
the purposes of providing notice by email, such notice shall also be proper
notice under this Agreement. Notice sent by certified or registered mail shall
be effective two (2) days after deposit by delivery to the U.S. Post Office.





--------------------------------------------------------------------------------





11.4    Assignment. Except as expressly provided herein, neither this Agreement
nor any rights, benefits or obligations hereunder may be assigned by Executive
without the prior written consent of State Auto Mutual and State Auto Financial.
11.5    Capacity.
(a)
State Auto Financial, State Auto P&C and State Auto Mutual represent and warrant
to Executive that they have the capacity and right to enter into this Agreement
and perform all of their obligations under this Agreement without any
restriction by any agreement, document, restrictive covenant or otherwise.

(b)
Executive represents and warrants to State Auto Financial, State Auto P&C and
State Auto Mutual that he has the capacity and right to enter into this
Agreement and perform all of Executive’s services and other obligations under
this Agreement without any restriction by any agreement, document, restrictive
covenant or otherwise.

11.6    Waiver. The failure by a party to exercise or enforce any of the terms
or conditions of this Agreement will not constitute or be deemed a waiver of
that party's rights hereunder to enforce each and every term of this Agreement.
The failure by a party to insist upon strict performance of any of the terms and
provisions herein will not be deemed a waiver of any subsequent default in the
terms or provisions herein.
11.7    Rights and Remedies Cumulative. All rights and remedies of the parties
hereunder are cumulative.
11.8    Divisibility. The provisions of this Agreement are divisible. If any
such provision shall be deemed invalid or unenforceable, it shall not affect the
applicability or validity of any other provision of this Agreement, and if any
such provision shall be deemed invalid or unenforceable as to any periods of
time, territory or business activities, such provision shall be deemed limited
to the extent necessary to render it valid and enforceable.
11.9    Captions and Titles. Captions and titles have been used in this
Agreement only for convenience and in no way define, limit or describe the
meaning of any Article or any part thereof.
11.10    Counterparts. This Agreement may be executed in several counterparts,
each of which shall be deemed to be an original but all of which together shall
constitute one and the same instrument.
11.11    Code Section 409A Compliance. It is the intention of both Executive and
State Auto that the benefits and rights to which Executive could be entitled to
under this Agreement be exempt from or, to the extent that the requirements of
Code Section 409A apply, comply with Code Section 409A and the Treasury
Regulations thereunder, and the provisions of this Agreement shall be construed
in a manner consistent with that intention. If Executive or State Auto believes,
at any time, that any such benefit or right that is subject to Code Section 409A
does not so comply, it shall promptly advise the other and shall negotiate
reasonably and in good faith to amend the terms of such benefits and rights so
that they comply with Code Section 409A (with the most limited possible economic
effect on Executive and State Auto).
STATE AUTO FINANCIAL CORPORATION
 
 
By: /s/ Michael E. LaRocco
 
By: /s/ Gregory A. Tacchetti
Michael E. LaRocco
Chairman, President and CEO
 
Gregory A. Tacchetti


STATE AUTOMOBILE MUTUAL INSURANCE COMPANY
 
 
By: /s/ Michael E. LaRocco
 
 
Michael E. LaRocco
President and CEO
 
 
STATE AUTO PROPERTY AND CASUALTY INSURANCE COMPANY
 
 
By: /s/ Michael E. LaRocco
 
 
Michael E. LaRocco
Chairman, President and CEO
 
 








--------------------------------------------------------------------------------





Exhibit A
Beneficiary Designation and Notice Form
Beneficiary Designation
In the event of my death, I direct that any amounts due me under this Agreement
to which this Beneficiary Designation is attached shall be distributed to the
person designated below. If no beneficiary shall be living to receive such
assets they shall be paid to the administrator or executor of my estate.
Notice
Until notified otherwise, pursuant to Section 11.3 of this Agreement, notices
should be sent to me at the following address:
7040 Bordeaux Ct
Dublin, OH 43016
 

Date: 10/12/2017




 
/s/ Gregory A. Tacchetti
 
Signature of Executive
 
 
 
Gregory A. Tacchetti
 
Print Name of Executive
 
 
 
Patricia Tacchetti
 
Beneficiary Name
 
 
 
Spouse
 
Relationship to Executive














